NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD LEE ABRAMS I,                           No.    19-55297

                Plaintiff-Appellant,            D.C. No. 2:18-cv-06687-PSG-KS

 v.
                                                MEMORANDUM*
GAVIN NEWSOM, in his official capacity
as Governor or the State of California,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Attorney Richard Lee Abrams I appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on

the basis of Eleventh Amendment immunity. Micomonaco v. Washington, 45 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
316, 319 (9th Cir. 1995). We affirm.

      The district court properly dismissed Abrams’s action as barred by Eleventh

Amendment immunity. See Jackson v. Hayakawa, 682 F.2d 1344, 1350 (9th Cir.

1982) (“Eleventh Amendment immunity extends to actions against state officers

sued in their official capacities because such actions are, in essence, actions against

the governmental entity.”); see also Nat’l Audubon Soc’y, Inc. v. Davis, 307 F.3d

835, 847 (9th Cir. 2002) (prospective declaratory and injunctive relief claims

lacking “requisite enforcement connection” to state officers barred by Eleventh

Amendment).

      The district court did not abuse its discretion by dismissing Abrams’s first

amended complaint without leave to amend because amendment would be futile.

See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995) (setting forth standard of

review and explaining that district court may deny leave to amend if amendment

would be futile).

      Abrams’s motion for judicial notice (Docket Entry No. 8) is denied.

      AFFIRMED.




                                           2                                    19-55297